          Case 2:19-cv-02220-GEKP Document 8 Filed 07/11/19 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF PENNSYLVANIA


ANTHONY MATTIA and WILLIAM
VESPE                                               CASE NO.: 19-2220
          Plaintiffs,
                                                    Hon. Gene E.K. Pratter
v.

SUGARHOUSE HSP GAMING, L.P.                         NOTICE OF DISMISSAL
d/b/a SUGARGOUSE CASINO; RUSH
STREET GAMING, LLC; JOHN DOES
COMPANIES I-X; JOHN DOES I-X; and
JANE DOES I-X

                    Defendants




        Kindly dismiss the above captioned matter, without prejudice, pursuant to Federal

     Rule of Civil Procedure 41(a)(1)(i).




                                                 Optimum Law Group, P.C.



                                                 ________________________________
                                                 STEVEN C. FEINSTEIN, ESQUIRE
                                                 Attorney for Plaintiffs




                                                1
